United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50025
                          Summary Calendar



                     WILLIAM J. DOCKERAY, JR.,

                                                 Plaintiff-Appellant,

                               versus

                 FNU BLACK, Warden; LATNYN SAMPSON;
                   GREG SKEEN; FNU BEND, Major; FNU
                 MCMILLAN, Lieutenant; FNU BENTLEY;
                   SHEANA JOHNSON; FNU BURNETT; FNU
                JANUARY; GIL HAYES; HEREALD GARRETT;
               RAY E. RODRIGUEZ; PAUL HARDWICK; HOMER
                  HERNEY; JOHN ALVIS; SHAWN REGEAN,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-03-CV-888-LY
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     William J. Dockeray, Texas prisoner # 563359, has filed an

application for leave to proceed in forma pauperis (IFP) on appeal,

following the district court’s dismissal as frivolous of his civil

rights complaint.   By moving for IFP, Dockeray is challenging the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
district court’s certification that IFP status should not be

granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Dockeray contends that the district court in Austin lacked

documents filed in the Houston district court before the case was

partially transferred to Austin.          There is no indication that any

such documents are lacking.           To the extent that Dockeray is

challenging the order partially transferring the case to Austin and

asserting that he lacked supplies for submitting documents to the

district court, these issues are not the reasons that the district

court denied IFP certification.           See id. at 203.

     Dockeray asserts that the district court should not have

dismissed his complaint without giving him notice of problems with

the case.     To the extent this constitutes an assertion that he

should have been given an opportunity to amend his complaint, he

was allowed to do so through the filing of a more definite

statement.    See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

     The district court concluded that Dockeray’s claims against

individuals at the Lockhart Work Facility and the Caldwell County

Jail were barred by limitations because the events had occurred in

1998,   but   Dockeray   had   not   filed    his   complaint   until   2002.

Dockeray asserts that his complaint is in fact timely because he

properly filed a civil rights complaint in 1999 by submitting it to

prison officials, although the district court never received that

complaint.    See Cooper v. Brookshire, 70 F.3d 377, 379-81 (5th Cir.

                                      2
1995).   Even if Dockeray’s interpretation of the mailbox rule is

correct, he has not established that his complaint was filed in a

timely manner.   See TEX. CIV. PRAC.   AND   REM. CODE ANN. § 16.003(a) (West

Supp. 1997).   Dockeray’s claims arose at the time he learned of his

injuries in 1998.   See Piotrowski v. City of Houston, 51 F.3d 512,

516 (5th Cir. 1995).     Dockeray has failed to establish a civil

rights conspiracy. See 42 U.S.C. § 1985; Miss. Women’s Med. Clinic

v. McMillan, 866 F.2d 788, 793 (5th Cir. 1989).

     The district court concluded that Dockeray’s challenges to his

parole revocation and the calculation of time credits was barred by

Heck v. Humphrey, 512 U.S. 477 (1994). Dockeray does not challenge

this ruling on appeal, and any such claim is deemed abandoned.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

     Dockeray’s appeal is thus without arguable merit and is

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Accordingly,    we   uphold        the   district   court’s   order

certifying that the appeal is not taken in good faith and denying

Dockeray IFP status on appeal, we deny the motion for leave to

proceed IFP, and we DISMISS Dockeray’s appeal as frivolous.               See

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     APPEAL DISMISSED.




                                   3